Title: To John Adams from William Lee, 18 February 1783
From: Lee, William
To: Adams, John


Dear Sir.
Bruxelles 18 Feby. 1783.

I am advised from very good authority that the Emperor is desirous of entering into a Treaty of Commerce with the United States of Ama., on terms of equality & mutual advantage, therefore shall be much obliged to you for informing me if there is any person in Europe authoriz’d by Congress to enter into such a Treaty with his Imperial Majesty.
Altho’ I have no doubt of your being well inform’d in these Points, I hope you will excuse me for mentioning, that it is an invariable rule with the Court of Austria never to make Officially the first advances to any other Sovereign Power, therefore if Congress approve of a Commercial Treaty being enter’d into with his Majesty, it is necessary that the formal Proposition for that purpose shou’d be first made on the part of America.

I have the Honor to be with the greatest Respect and / Esteem— / Dear Sir / Your most Obedt. & most / Humble Servant
W: Lee
